DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 5/31/2011 remains acknowledged.
Applicant's election with traverse of nadolol in the reply filed on 5/31/2011 remains acknowledged.
Claims 1-8 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2011.

Response to Arguments
Applicants' arguments, filed 3/1/2021, have been fully considered, but are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond (WO 02/24198 A1; 2002 Mar; cited in a prior Office action) in view of Callaerts-Vegh et al. (“Effects of acute and chronic administration of β-adrenoceptor ligands on airway function in a murine model of asthma”; 2004 Apr; PNAS; 101(14): 4948-4953; cited in a prior Office action); and Celli et al. (“Standards for the diagnosis and treatment of patients with COPD: a summary of the ATS/ERS position paper”; 2004; Eur. Respir. J.; 23: 932-946; cited in a prior Office action).
Bond teaches method of treatment of allergic and inflammatory disorders in a human subject which comprises administering to said human subject an effective amount of a β-antagonist (abstract); the novel use of β-adrenoceptor antagonists (β-antagonists / β-blockers) for treatment of allergic and inflammatory disorders (p. 1, lines 3-5); allergic and inflammatory disorders include chronic obstructive pulmonary disease (COPD); p. 1, lines 7, 9); surprisingly, the inventor has found that β-antagonists may indeed be useful in the treatment of allergic and inflammatory disorders, especially respiratory diseases (p. 2, lines 21-23); the expression of β-antagonist when used in this specification will be understood to refer to substances which act as antagonists and/or inverse agonists of β-adrenoceptors (i.e., a β-adrenergic inverse agonist; p. 2, lines 25-
Regarding the language “administering … a β-adrenergic inverse agonist to the respiratory tract of a subject to treat COPD …”, Bond teaches by topical administration as used herein, we include administration by insufflation and inhalation (p. 5, lines 32-33).  Thus, administration to the respiratory tract is taught.  
Regarding the dosage of the β-adrenergic inverse agonist nadolol is increased over time, Bond teaches the dosing regime may start with a low dose which is gradually increased to improve the patient’s tolerance of the therapy (6:28-30).
The teaching of the method of treatment of COPD with an effective amount of β-antagonist (in the embodiment of β-inverse agonist), when administered via insufflation or inhalation, is a teaching of the claimed treatment step of instant claim 11.  Use of applicant elected nadolol as the disclosed β-antagonist in the preferred and claimed treatment of COPD, when administered via insufflation, is a teaching of the recited method of the instant claims.  
Regarding a prior amendment, claim 11 requires measuring at least one of lung function, heart rate, and blood pressure.  Bond specifically teaches measuring 

    PNG
    media_image1.png
    979
    937
    media_image1.png
    Greyscale

The meaning of the symbols are given (8:21-30):

    PNG
    media_image2.png
    367
    1011
    media_image2.png
    Greyscale


Figure 1 shows tracheal contractile responses to methacholine in control mice versus
the allergen sensitised and challenged mice. The contractile response was enhanced in the allergen sensitised and challenged group. Figure 2 shows that chronic treatment
(19 days) with the β-adrenoceptor antagonist, alprenolol significantly reduced the
contractile response to methacholine in allergen sensitised and challenged mice.
Figure 2 also shows that chronic treatment (19 days) with the β-adrenoceptor
antagonist/inverse agonist, carvedilol, also significantly reduced the contractile
response to methacholine in the allergen sensitized and challenged mice.
After chronic treatment (19 days) with the research tool ICI 118 551 the contractile
response to methacholine in allergen sensitized and challenged mice was reduced.
Carvedilol, taught to be a beta-adrenoceptor antagonist/inverse agonist significantly reduced the contractile response to methacholine in allergen sensitized and challenged mice (4:8-10), the second to best performing compound in Figure 2.
With respect to the chronic administration and the chronic changes recited in claim 11: “by action of inverse agonism to promote long-term upregulation of the population of β-adrenergic inverse agonist upon chronic administration of the β-adrenergic inverse agonist”, a change in compensation of the target receptors appears to be recognized by Bond, at p. 3, lines  8-15, which discusses paradoxical pharmacology related to the fact that the acute and chronic effects of drug therapy can often be opposite in nature; the theory in general suggests that by increasing the stress and exacerbating the symptoms of the disease in some instances the body is forced in the longer term to compensate for this and provide mechanisms for improving the patient’s condition. It is true, as Applicant argues, that for nadolol specifically, there is no explicit recognition of β-adrenergic inverse agonist mechanism of action or population change (Bond discusses β-antagonists).  The Examiner has taken the position that the difference between the mechanism claimed vs. that taught for nadolol (Bond teaches the same compounds under the class of β-antagonist, whereas the instant claims the same compound to function as a β-adrenergic inverse agonist, and exhibition of inverse agonism at the β2 receptor in bronchial tissue) and the explicitly recited increase in β-adrenergic receptors (Bond teaches paradoxical pharmacology), are construed to be characteristic of the same physical steps taught by Bond as the claimed method steps, i.e., dose escalation of nadolol chronically administered to the respiratory tract, treating a subject with COPD.  
The fact pattern of MPEP 2112.02 is applicable to these unrecognized characteristics: 
However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use (emphasis added).
However, in the interest of compact prosecution the Examiner notes that both the specific β-adrenergic inverse agonist mechanism of action for nadolol and chronic increases in the body of number of β-adrenergic receptors are explicitly taught by Callaerts-Vegh.  The target for nadolol is known in the following reference to function as a β-adrenergic inverse agonist at β2 receptors in lung tissues.  In any case, the long term changes are clearly a teaching of chronic administration and the expected improvement in COPD that is taught to occur as a result of the changes in the body for chronic administration.  
by action of inverse agonism to promote long-term upregulation of the population of β-adrenergic receptors in the respiratory tract upon chronic administration of the β-adrenergic inverse agonist, wherein the β-adrenergic inverse agonist exhibits inverse activity at the β2 receptor of bronchial tissue...”.  This mechanism by which changes are recited to occur, and the exhibited activity at β2 receptor of bronchial tissue are not construed to require any physical step or structure to achieve (with the potential exception of chronic administration), apart from administration of nadolol in an amount effective for treatment of COPD, to a patient with COPD, where nadolol is chronically administered.  
Regarding the increase in dosage of the β-adrenergic inverse agonist, required by the amendment to claim 11, Bond teaches the dosing regime may start with a low dose which is gradually increased to improve the patient’s tolerance of the therapy (p. 6, lines 28-30). Thus, the increase in nadolol over time, as required by amended claim 11, is taught by Bond.  The amendment “based on criterion indicating the response of the subject to the dosage, the criterion being selected from the group consisting of lung function, heart rate, and blood pressure" is not construed to require any physical step or action, but may simply be accomplished as a mental process.  Accordingly, this language is not given weight.  However, as discussed above, the recited measuring of lung function, is taught by the examples.  However, this was not taught in a subject suffering from COPD.
Regarding the language, where the dosage of nadolol is increased over time to produce an increase in the population of active β-adrenergic receptors in the respiratory tract based on a criterion indicating the response of the subject to the dosage, this mechanism of increasing β-AR is construed to not require any physical manipulation except the recited increase in nadolol dosage over time [i.e., the recited reason, “to produce …” for dosing escalation, in the mind of the physician is not given weight], and measuring at least one of the recited lung function, heart rate or blood pressure. Thus, the mechanism and activity exhibited language has not been given patentable weight.  Because Bond teaches nadolol administration in therapy of COPD and increasing dosage over time, and is construed as teaching chronic administration, resulting in changes in the body, these aspects of the claims are met by Bond.
Per MPEP 2112.01:
I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
…
II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See also MPEP 2112.02: 
However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use (emphasis added).
Regarding the claim 14 requirement to administer nadolol to a human patient with COPD, human patients are taught by Bond (abstract).  Thus nadolol administration to a human patient is an obvious application.
While the effect of methacholine challenge on airway responsiveness in the asthmatic mouse model is taught in the examples, Bond does not show this as an acute shift of airway hyperresponsivness for the initial dose of nadolol (acute nadolol). Bond does not teach this monitoring lung function measurement in the generic or nadolol therapy of COPD.  
Callaerts-Vegh teaches the clinical effects of treatment with β-adrenoceptor (β-AR) agonists and antagonists in heart failure vary with duration of therapy, as do the effects of β-AR agonists in asthma. Therefore, we hypothesized that chronic effects of ‘‘β-blockers’’ in asthma may differ from those observed acutely. We tested this hypothesis in an antigen (ovalbumin)-driven murine model of asthma. Airway resistance 
Nadolol, within the class of “beta-blockers” (abstract, p. 15, 3rd paragraph) is explicitly taught to have an affinity for and block β1-AR and β2-AR.  Nadolol (as well as carvedilol) has been shown to possess inverse agonist properties in β2-AR systems (4951, right, 2nd paragraph).
The differential effects of airway responsiveness to nadolol acute or chronic (28 day nadolol treatment) treatments are shown in Figure 1 (I) & (J), which document increased airway resistance to this acute nadolol dose, but decreased airway resistance to chronic nadolol dose is shown in an asthmatic mouse model with methacholine challenge.  This demonstrates acute shift of airway hyperresponsiveness, corresponding to an initial dose of nadolol in a chronic dosing scheme, involving dose escalation over time.  The best reduction in airway responsiveness to cholinergic stimulation was seen for chronic therapy with nadolol (see Figure 2 C).  The pharmacological modulation of AR in asthmatic subjects is an important therapeutic objective.  The mouse model used exhibits, inter alia, enhanced degree of AR and heterogeneous airway narrowing during induced constriction, pertinent to asthma in humans.  Our data 
Thus, Callaerts explicitly recognizes that nadolol, when used for chronic therapy, promotes upregulation in the population of β-adrenoceptors (β-adrenergic receptors) in the respiratory tract (in lung membranes).  The skilled artisan would have reasonably expected this to occur not only in an asthma model, but also in a similar COPD subject.  Lung function (airway responsiveness to methacholine, including hyperresponsivness to acute dosing) is explicitly taught, and the differential effects of both acute and chronic nadolol therapy are documented.
Although increasing dosing of nadolol over time is not discussed by Callaerts, general dose escalation over time, starting with a low dose of the “β-blocker”, is taught by Bond, and the increase in active β-adrenergic receptors taught by Callaerts would have also been the expected outcome when the Bond dose escalation scheme of nadolol is employed.  Thus, the mechanistic characteristics required by claim 11 are taught by Callaets, or the effect recited as a result of increasing nadolol dosage over time (increasing receptor population associated with increasing nadolol over time) is 
The teachings of Callaerts document the physical changes in the lung when the paradoxical effect taught by Bond is leveraged for chronic therapy with nadolol.  The skilled artisan would also have reasonably expected the same changes to occur in a subject with COPD, a subject taught by Bond.
In view of the acute dosing that increases hyperresponsiveness (this would be a potential side effect of initial dose of nadolol), the skilled artisan would have recognized the importance of starting with a low dose, which would have been expected to mitigate the increased hyperresponsiveness (the acute shift of airway hperresponsiveness of initial nadolol dosing).  Thus, even the initial dose based on minimizing this effect would have been an obvious basis for which to optimize the method for COPD therapy.  Because lung function is taught by Callaerts, either similar methacholine challenge effect on lung function (not requiring sacrifice of the human or animal subject) would have been an alternative obvious measurement to evaluate the initial dosage effects on lung function, in order to mitigate the potential worsening of symptoms during acute phase of therapy.  It would have been obvious to optimize dosing and timing of escalation to ultimately provide a benefit.  In conducing such optimization it would have been obvious to utilize and rely on similar lung function measurements to that of methacholine challenge.  Initial mitigation of exacerbation of the lung function during acute time period would have been the goal of selecting a lower starting dose of nadolol.
Finally, Celli teaches the diagnosis [of COPD] requires spirometry; a post-bronchodilator forced expiratory volume in one second (FEV1)/forced vital capacity (FVC) ≤ 0.7 confirms the presence of airflow limitation that is not fully reversible (p. 933, 
Regarding claim 14 requirement for selecting an initial dosage of nadolol to avoid an acute shift of airway hyperresponsiveness, the method of treating COPD with nadolol, when the initial dose is administered via insufflation or inhalation to a human patient, would not involve methacholine challenge.  Thus, there would be no option for shift of airway hyperresponsiveness, when tested in the asthmatic mouse model, to lower methacholine concentrations (higher sensitivity to methacholine).  Thus, an initial low dose would automatically avoid an acute shift of airway hyperresponsiveness (depicted in the mouse model to be triggered by methacholine challenge).  
Additionally, Bond does explicitly discuss beta blocking agents are contraindicated for asthmatic patients (2:6-16).  And Figure 1 (I) & (J) of Callaerts-Vegh has been discussed above, which clearly show acute exacerbation to methacholine by acute nadolol, which is reversed upon chronic dosing. The skilled artisan would have been motivated to start with a sufficiently low initial dose to minimize any acute effect (i.e., to avoid shift in airway hyperresponsiveness to triggers that may be present in the COPD patient). 
Bond also explicitly recognizes paradoxical pharmacology, where acute and chronic effects of drug therapy are opposite in nature, especially for receptor mediated events; and that increasing the stress and exacerbating the symptoms of the disease forces the body in the longer term to compensate for this and provide mechanisms for 

In an alternative obviousness embodiment, it is noted that Bond explicitly uses carvedilol, in chronic treatment, and names this compound as a β-adrenoceptor antagonist/inverse agonist at p. 9, lines 5-6.  Callaerts documents that nadolol shares the same mechanism of action, and Figure 2 C shows better mitigation of the airway hyperresponsiveness by nadolol than carvedilol.   Thus, there are these two inverse agonists among the compounds tested by Callaerts.  The skilled artisan would have found it obvious to utilize nadolol, an alternate inverse agonist that performs better in the mouse asthmatic model of Callaerts (the same model as the instant specification relies on), in the method of treating COPD by Bond, substituting nadolol for carvedilol as a clearly preferred active agent.  Measurement of lung function to evaluate responsiveness to nadolol doses initially used, and to determine suitability of the next 
See MPEP 2144.06 (II), which indicates it is prima face obvious to substitute equivalents known for the same purpose:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Administration of nadolol via insufflation or inhalation is also obvious, simply by following the teachings of Bond that these are suitable administration routes.  Administration directly to the respiratory tract is clearly advantageous for treatment of a respiratory tract based disease, COPD, where locally higher doses may have the benefit of reducing effects of the compound in other locations of the body.  
Failure to shift methacholine response to the left is taught for, inter alia, carvedilol, and would have been a target of routine optimization of the dose/length of therapy, etc., taught by Bond.  Increasing nadolol dosage over time would also have been obvious, because Bond teaches increasing doses over time.  However, even Callaerts documents better reduction of airway hyperresponsiveness by nadolol compared to carvedilol after chronic therapy and increased β-ARs, providing additional motivation to substitute nadolol for carvedilol.

Applicant restates the rejection basis. For the currently applied rejection, see above, which develops the applied rejection basis of the currently presented claims.  
Applicant argues:
The claims as amended are non-obvious over Bond '198, Callaerts-Vegh et al., and Celli et al. (2004) because, even if combined, no prima facie case of obviousness exists. 
In general, these rejections are respectfully traversed one of ordinary skill in the art would lack incentive to combine the teachings of Bond '198 and Callaerts-Vegh et al. (2004) because, according to Bond '198, the most preferred agent is alprenolol, while, according to Callaerts-Vegh et al. (2004), alprenolol acts as a β-agonist, having a beneficial effect on acute administration, but no beneficial effect on chronic administration. According to Callaerts-Vegh et al. (2004), the agents that had a beneficial effect on chronic administration were carvedilol and nadolol, which apparently had a somewhat different mode of action. With respect to the third reference cited, Celli et al. (2004), this reference fails to disclose or suggest the use of any so-called "β-blocker," whether an antagonist or an inverse agonist. Moreover, there are substantial pathophysiological differences between asthma, which is the subject (at least in a murine model) of the results reported in both Bond '198 and Callaerts-Vegh et al. (2004), and COPD, the condition being treated by the methods recited in the claims. For one thing, asthma has far more of an allergic component than does COPD, and there is nothing in any of the references that suggested results obtained in a murine model of asthma would be applicable to COPD in human patients (even if one disregards the differences between the murine model and asthma (not COPD) in human patients). 
With regard to the statements in the Office Action concerning the action of alprenolol, alprenolol is not even an inverse agonist, and the assay cited in the Office Action does not really measure any of the criteria stated in claim 11. Tracheal contractile response does not correspond clearly to blood pressure, heart rate, or lung function; moreover, the patients are not challenged by methacholine, as occurred in the results of Bond '198 and Callaerts-Vegh et al. (2004). There is no teaching that methacholine challenge resembles the pathophysiological aspects of COPD sufficiently to make these results predictive of the results that would be obtained from treating human patients with COPD. 
With regard to the statements in the Office Action stating that the "same compound" is involved, this is not completely accurate in view of Figure 2 of Bond '198, which states that alprenolol, which lacks 
Moreover, the measurements required in the claims cannot merely be dismissed as "mental steps." For example, the determination of blood pressure requires a physical measurement involving the use of a sphygmomanometer or other comparable device. There is no possible way to determine a subject's blood pressure with solely mental steps. This is clearly a physical measurement. The same applies to the determination of values for the other criteria recited in claim 11. To the extent that the reference to "mental steps" is being used to support the rejections for obviousness, this does not accurately reflect the physical situation of determining these criteria in an actual subject. 
Where the prior art teachings themselves undermine the very reason proffered as to why a person of ordinary skill would have combined the known elements, no prima facie case of obviousness exists. Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 90 U.S.P.Q. 2d 1865 (Fed. Cir. 2009) (combination of references with respect to claimed device for stabilizing spinal column segments non-obvious when one reference allows some motion of installed screw while another reference required rigidity of installed screw). In fact, the reasoning of this case is relevant to the present situation, especially given that the most preferred agent in Bond '198 was actually alprenolol, which is not an inverse agonist and which is ineffective in methods according to the present invention. 
The claims as currently presented do not recite carvedilol, only nadolol.  Carvedilol and nadolol are different compounds with different structures and different spectra of activity, and there is nothing in Bond '198 or any other reference cited to suggest that the results of Bond '198 with respect to carvedilol can be applied to nadolol. This is true even though carvedilol does have inverse agonist activity. 
Moreover, even though Figure 2 of Bond '198 documents tracheal contractile responses to methacholine in sensitized and challenged mice for mice treated with carvedilol, ICI-118,551, and alprenolol, construed by the Office Action as measuring a criterion of lung function as stated in claim 11, the reference to such contractile responses in sensitized and challenged mice is insufficient to provide guidance to one of ordinary skill in the art with respect to measurement of lung function in human patients with chronic obstructive pulmonary disease. Asthma is a distinct condition from chronic obstructive pulmonary disease, and Bond '198 fails to disclose or suggest any specific criteria for measurement of lung function in human patients with chronic obstructive pulmonary disease. 

Along similar lines, the statements regarding carvedilol in Bond '198 are not applicable to the present application because the claims do not recite carvedilol. The "best performing" compound in Bond '198, alprenolol, is not an inverse agonist at all, and nadolol was not even tested. Carvedilol, considered to be a partial inverse agonist, is not recited in the claims. 
Moreover, Bond '198, even if combined with the other references, does not provide sufficient guidance to one of ordinary skill in the art with respect to dose modification. Bond '198 provides no specific criteria for dose modification, and the other references do not overcome this deficiency. 
 


This is not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are primarily based on differences between β-adrenoceptor (β-AR, according to Callaerts-Vegh) antagonists, and β-AR inverse agonists.  Both types were considered “β-blockers” in the prior art, see Callaerts-Vegh, 4948, 1st paragraph & Bond, 2:25-26; Alprenolol, carvedilol, and nadolol have affinity for and block β1-AR and β2-AR; 4951, 3rd paragraph).  The skilled artisan would have understood that the measured result of either antagonism or inverse agonism is reduced activity from one of the β-adrenoceptors (three β-AR types are mentioned in Callaerts-Vegh; and were well known in the prior art).  The skilled artisan also 
Callaerts-Vegh highlights these differences.  In heart failure β-AR agonists produce short-term hemodynamic improvements, but increase mortality rates when administered chronically.  β-blockers were previously contraindicated in heart failure, producing symptomatic worsening at the onset of therapy, but some members improve both hemodynamics and mortality with chronic use. (Callaerts-Vegh, 4948, 1st paragraph). 
Asthma and CHF are both influenced by β-AR.  In asthmatic patients, acute administration of β-AR agonists typically produce bronchodilation and bronchoprotection, attenuation of the airway narrowing elicited by constrictor agonists or exercise, and prevention of the occurrence of antigen-induced early asthmatic reaction.  On the other hand, chronic administration of β-AR agonists in asthmatic individual may cause clinically detrimental effects, including an enhanced degree of unspecific airway responsiveness and airway inflammation, loss of bronchoprotection, and ultimately, increased risk of death.  Epidemiological studies have demonstrated a positive correlation between the chronic use of short-acting β-AR agonists and asthma mortality.  Together these data suggest the possibility that administration of β-AR ligands in asthmatic patients might cause either beneficial or detrimental effects depending on nd paragraph).
While the study evaluated the hypothesis that long-term effects with β-blockers in a murine asthma model may be different from the short-term treatment, it was found that the β-blockers nadolol and carvedilol, administered for 28 days, decreased significantly the maximal airway constrictor response to cholinergic stimulation and increased significantly β-AR densities in lung tissue. The degree of inhibition produced by 28 days of nadolol treatment was similar to that obtained with a single dose of the β2-AR agonist, salbutamol.
It is this apparent difference between activity of antagonism (β-blocking, generically) and inverse agonism, and implied difference in mitigating the outcome of COPD (or asthma) that the arguments rely on.  None-the-less, Callaerts-Vegh explicitly recognize that “certain β-blockers may exert reciprocating effects on cellular signaling that depend on the duration of treatment” (4949, top paragraph).  In other words, the state of the art at the time of the invention was that some β-blockers appear to be effective in chronic therapy, whereas others may not be.  The prior art suggests this scenario, and provides evidence of certain compounds that are demonstrated to be effective.
Specific recognition of some compounds functioning as β-inverse agonists is taught in each of Bond and Callaerts-Vegh.  Callaerts-Vegh clearly teaches nadolol and carvedilol are both β1/β2 antagonists with inverse agonist activity at the β2-AR (4949, 5th paragraph), whereas Bond names carvedilol as an antagonist with inverse agonism activity.  Bond only recognized the generic β-blocker (β-antagonism) action of nadolol, 2-AR.  
Callaerts-Vegh documents that both carvedilol and nadolol reduce the hyperresponsivness to methacholine challenge in asthmatic mice receiving chronic relative to acute dosing methacholine challenge.  Figure 1 clearly demonstrates that nadolol performed better than carvedilol in reduction of methacholine challenge in reducing hyperresponsiveness, and is comparable to salbutamol acute dosing.  Based on changes in a patient that occur over time with β-AR ligands, the skilled artisan would have correlated the Figure 1 test with predicted efficacy in therapy.
Reading Bond, Bond discusses both asthma and COPD (see 1), and teaches that β-antagonists may indeed be useful for treatment of allergic and inflammatory disorders, especially respiratory diseases (2:21-23).  Bond explicitly states that β-antagonists is understood to be substances which act as antagonists and/or inverse agonists of β-adrenoceptors (2:25-26).  Bond and Callaerts-Vegh are clearly drawn to overlapping subject matter, and would have been obvious to combine in obviousness considerations.
  The Examiner agrees that there are differences between the two diseases, COPD and asthma.  But Bond discusses the benefits of the compounds in use to both of these conditions.
Regarding the allegation:
there is nothing in any of the references that suggested results obtained in a murine model of asthma would be applicable to COPD in human patients (even if one disregards the differences between the murine model and asthma (not COPD) in human patients)

Regarding the allegation:
There is no teaching that methacholine challenge resembles the pathophysiological aspects of COPD sufficiently to make these results predictive of the results that would be obtained from treating human patients with COPD. 

The rejection leads to a conclusion that treatment of COPD including in a human subject, with nadolol via dose escalation to achieve efficacy of chronic treatment is reasonably expected based on the teachings relied on.
The Examiner notes that the same evidence (all examples rely on the mouse asthma model and improvement in hyperresponsivness to methacholine challenge) is used in the instant specification; this is evidentiary the argument cannot be considered persuasive, if the instant claims are considered enabled.  Furthermore, Bond clearly teaches and claims treatment of COPD (claim 5).  It is improper for Applicant to base enablement on the mouse asthma model (same type results as are taught in the prior art), but then to argue that evidence from this model allegedly does not make results predictive for COPD in humans.  
MPEP 2121 indicates that prior art is presumed operable: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, 
Regarding the statement,
With regard to the statements in the Office Action stating that the "same compound" is involved, this is not completely accurate in view of Figure 2 of Bond '198, which states that alprenolol, which lacks inverse agonist activity, is the most active compound in that assay.
It is not clear what point is being made.  The Examiner is reliant upon the teaching of nadolol, taught by Bond (3:18, 28: “β-antagonists include … nadolol …”), and required by the instant claimed method.  Nadolol, whether it functions as a generic β-blocker or a β-inverse agonist, is the same compound.  When used in the preferable method of treating COPD (4:20-21: “Use of the β-antagonist in the treatment … of … COPD form a preferred aspect of this invention”), which is administered to the respiratory track (5:32-33: “By topical administration as used herein, we include administration by insufflation and Inhalation”), starting with a low dose (6:28-30: “The dosing regime may start with a low dose which is gradually increased to improve the patient's tolerance of the therapy”; i.e., to minimize acute hyperresponsiveness, shown in Figure 1 of Callaerts-Vegh) and then titrating the dose over time to achieve responsive changes in the body as a result of chronic therapy (3:8-15: the use of a β-antagonist in the treatment or prophylaxis of allergic or inflammatory disorders is supported in part by the hypothesis of paradoxical pharmacology related to the fact that the acute and chronic effects of drug therapy can often be opposite in nature. This is especially true for receptor mediated events. The theory, in general, suggests that by increasing the stress and exacerbating the symptoms of the disease in some instances the body is forced in the longer term to compensate for this and provide mechanisms for improving the patient's condition.”), 
Review of Figure 1 of Callaerts-Vegh:

    PNG
    media_image3.png
    820
    1586
    media_image3.png
    Greyscale

supports the Bond paradoxical pharmacology hypothesis, for airway responsiveness to methacholine in this murine model of asthma.  Salbutamol, a β-agonist, improves airway responsiveness (reduced Raw; reduction of hyperresponsiveness); see panel C (there is no difference after chronic administration of salbutamol, D).  Panel C corresponds to responsiveness before chronic changes in the lungs due to β-AR ligands (see discussion of Callaerts-Vegh above).  After changes in the body due to chronic β-antagonism/inverse agonism by chronic dosing (28 days) of carvedilol (H) and chronic dosing of nadolol (J), see improvement (reduction) in hyperresponsiveness, relative to acute dosing of caredilol (G) and acute dosing of nadolol (I).  Nadolol has better results upon chronic dosing, compared to all other chronic options, performing about the same 
These considerations are also rebuttal to the allegation that Bond does not enable COPD treatment with nadolol.  
As a side note, the arguments about alprenolol allegedly being preferred are rebutted by Callaerts-Vegh, Figure 1: the failure of alprenolol to achieve reduction of hyperresponsiveness under chronic dosing (F), is worse than the response under acute dosing (E), would have led to the skilled artisan to dismiss use of alprenolol as the preferable active compound in COPD treatment.  The Examiner does not dispute the point that alprenolol treatment of COPD may not be enabled.  But for nadolol, this is not the case.
Regarding the argument about measuring lung function,
The results of Figure 2 of Bond '198 do not really constitute a measurement of lung function in patients with COPD subsequent to the administration of nadolol; these patients are not challenged with methacholine. The contractile response of the trachea is not actually a measurement of lung function; the trachea and the lung are distinct organs and there is nothing in the reference that correlates the contractile response of the trachea to lung function. The trachea is largely comprised of cartilage, in contrast to the lung, which is not primarily cartilaginous. Moreover, alprenolol is not an inverse agonist, as stated above. 
Moreover, the measurements required in the claims cannot merely be dismissed as "mental steps." For example, the determination of blood pressure requires a physical measurement involving the use of a sphygmomanometer or other comparable device. There is no possible way to determine a subject's blood pressure with solely mental steps. This is clearly a physical measurement. The same applies to the determination of values for the other criteria recited in claim 11. To the extent that the reference to "mental steps" is being used to support the rejections for obviousness, this does not accurately reflect the physical situation of determining these criteria in an actual subject. 

However, the rejection also documents obviousness of utilization of spirometry to measure lung function for COPD, which would have been obvious to utilize to optimize dosing, and dose escalation in the obvious addition to the method of Bond:
Celli teaches the diagnosis [of COPD] requires spirometry; a post-bronchodilator forced expiratory volume in one second (FEV1)/forced vital capacity (FVC) ≤ 0.7 confirms the presence of airflow limitation that is not fully reversible (p. 933, last paragraph); see classification based on FEV1 and FVC measurements and Table 1.  Celli documents measurements of lung function are employed for COPD diagnosis and disease severity classification.  Thus, in optimizing the low dosing parameters and maximum chronic dosing, it would have been obvious to utilize the lung function measurements taught by Celli.
Obviousness includes methacholine challenge, or alternatively spirometry, rendering the claim 11 method measurement (measurement of lung function) obvious.
The Examiner agrees that measurement of one of the three parameters recited in claim 11 is a required step of the method.  The mental step discussion was addressing characteristic changes in the population of increasing β-AR occurring in the body during chronic nadolol dosing:
Regarding the language, where the dosage of nadolol is increased over time to produce an increase in the population of active β-adrenergic receptors in the respiratory tract based on a criterion indicating the response of the subject to the dosage, this mechanism of increasing β-AR is construed to not require any physical manipulation except the recited increase in nadolol dosage over time [i.e., the recited reason, “to produce …” for dosing escalation, in the mind of the physician is not given weight], and measuring at least one of the recited lung function, heart rate or blood pressure. Thus, the mechanism and activity exhibited language has not been given patentable weight.  Because Bond teaches nadolol administration in therapy of COPD and increasing dosage over time, and is construed as teaching chronic administration, resulting in changes in the body, these aspects of the claims are met by Bond.
This mental consideration is NOT being applied to measurement of lung function.  Lung function measurements (methacholine challenge) is taught by Bond with the mice of Example 1.  Methacholine challenge effect on hyperresponsivness as a lung function measurement is also more thoroughly taught by Callaerts-Vegh, which documents the changes that occur during acute and chronic dosing of nadolol.  In addition, the teachings of Celli show that spirometry would have been an obvious technique to measure lung function, based on the use of this technique in diagnosing COPD.  Thus, it would have been obvious to utilize as a measurement when carrying out the method obvious over Bond, treatment of COPD with nadolol, administering to the respiratory track, beginning with low doses (so as not to shift hyperresponsivness, a recognized issue with acute dosing), and then while titrating dosing, to minimize negative responses to therapy while the body is changing in response to chronic nadolol.  (The 
Regarding the argument about alprenolol:
Where the prior art teachings themselves undermine the very reason proffered as to why a person of ordinary skill would have combined the known elements, no prima facie case of obviousness exists. Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 90 U.S.P.Q. 2d 1865 (Fed. Cir. 2009) (combination of references with respect to claimed device for stabilizing spinal column segments non-obvious when one reference allows some motion of installed screw while another reference required rigidity of installed screw). In fact, the reasoning of this case is relevant to the present situation, especially given that the most preferred agent in Bond '198 was actually alprenolol, which is not an inverse agonist and which is ineffective in methods according to the present invention. 

Alprenolol has been addressed above.  While perhaps favored by Figure 2 of Bond, when Callaerts-Vegh Figure 1 is taken into account, the skilled artisan would not have been interested in alprenolol, but in nadolol, in chronic treatment of COPD.  The teachings in combination have the effect of teaching away from alprenolol, but teaching toward nadolol.  
As discussed in MPEP 2123 (II), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Thus, alprenolol is not a teaching away from the alternative, less preferable, compound nadolol taught by Bond in COPD treatment, but which is clearly preferred by Callaerts-Vegh.
In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).
Even if alprenolol is ruled to be inoperative, alprenolol is not relied on.  Bond is still effective as to other operative features, i.e., nadolol being utilized in treatment of COPD.
Regarding arguments about carvedilol and nadolol being different compounds, the Examiner concurs.  The allegation that nothing in Bond indicates the results with respect to carvedilol can be applied to nadolol is inaccurate.  Bond clearly relies on carvedilol as evidentiary that the other β-blockers can be used in the treatments, including COPD.  This includes nadolol.  While Bond does not recognize the property of inverse agonist for nadolol, it is clearly taught for nadolol by Callaerts-Vegh.  The evidence of Callaerts-Vegh suggest nadolol will be a better choice than carvedilol for chronic therapy of asthma, implying similar better efficacy is reasonably expected when nadolol is used for COPD.
Regarding Figure 2 and measured lung function, lung function measurement, e.g., methacholine challenge of hyperresponsiveness, and alternatively, spirometry, are obvious for the reasons set forth.
Regarding the allegation that there is no incentive to combine Callaerts-Vegh with Bond, because Bond does not teach nadolol as an inverse agonst, the Examiner disagrees.  Nadolol as a compound is taught by Bond and by Callaerts-Vegh.  While nadolol is not specifically tested by Bond, it is clearly by Callaerts-Vegh, and shown to 
The Examiner notes the arguments that each of MPEP 2112.02, In re Hack, In re May, In re Best, In re Spada, MPEP 2144.06(II), In re Ruff, In re Fout, KSR, In re Keller, In re Merck & Co. do not apply to the instant rejection basis.  The Examiner disagrees, and relies upon the citations as set forth.  The Examiner continues to maintain that the referenced MPEP sections and case law cited are pertinent to the rejection for the points raised in the rejection basis. The Examiner does not dispute the considerations of Takeda or Otsuka, as providing additional parameters by which KSR is understood in the chemical field.  
Takeda is clearly set forth in MPEP 2143 (E) Example 4, and would have been considered by an Examiner accordingly, where facts discussed are relevant to an “obviousness to try” based obviousness basis:
The Federal Circuit affirmed the decision of the district court, citing the need for a reason to modify a prior art compound. The Federal Circuit quoted KSR, stating:

The KSR Court recognized that "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In such circumstances, "the fact that a combination was obvious to try might show that it was obvious under § 103." Id. That is not the case here. Rather than identify predictable solutions for antidiabetic treatment, the prior art disclosed a broad selection of compounds any one of which could have been selected as a lead compound for further investigation. Significantly, the closest prior art compound (compound b, the 6-methyl) exhibited negative properties that would have directed one of ordinary skill in the art away from that compound. Thus, this case fails to present the type of situation contemplated by the Court when it stated that an invention may be deemed obvious if it was "obvious to try." The evidence showed that it was not obvious to try.

Takeda, 492 F.3d at 1359, 83 USPQ2d at 1176.

Accordingly, Office personnel should recognize that the obvious to try rationale does not apply when the appropriate factual findings cannot be made. In Takeda, there was a recognized need for treatment of diabetes. However, there was no finite number of identified, predictable solutions to the recognized need, and no reasonable expectation of success. There were numerous known TZD compounds, and although one clearly represented the closest prior art, its known disadvantages rendered it unsuitable as a starting point for further research, and taught the skilled artisan away from its use. Furthermore, even if there had been reason to select compound b, there had been no reasonable expectation of success associated with the particular modifications necessary to transform compound b into the claimed compound pioglitazone. Thus, an obviousness rejection based on an obvious to try rationale was not appropriate in this situation (emphasis added).

This Takeda fact pattern does not apply to the instant rejection. In the instant case, nadolol is explicitly taught by Bond in chronic therapy of COPD, including the need for starting with low dosing, and titrating the dosing over time, with the body providing compensation during this process, becoming responsive.  There is no teaching away.  There is no required modification of any lead compound required.  The only difference is that Bond does not recognize the β-inverse agonism mechanism of activity of nadolol.  But the compound, nadolol, is identically taught in Bond, and is taught for chronic therapy of the identical disease, COPD.  The same method steps, i.e., dosing via inhalation/insufflation, and titrating the nadolol dose over time, while the body nadolol is documented by the prior art to have activity as a β-inverse agonist.  Figure 2 C also shows better mitigation of the airway hyperresponsiveness by nadolol than carvedilol.  Thus, the instant rejection is unrelated to the facts of Takeda; Callaerts actually teaches toward selection of nadolol in the Bond method of chronic treatment of COPD.
The fact pattern of Otsuka has not been shown to be applicable to the instant rejection basis.  While Bond does not explicitly recognize the mechanism of action of β-inverse agonism, the umbrella of β-antagonist (both have the shared outcome of reduced activity) is taught by Bond.  The same compound, when used in the identical method, inherently functions by the alternate mechanism Applicant now claims.  In addition, Callaerts is explicit that nadolol was known in the prior art for the now claimed β-inverse agonism mechanism of action; between Bond + Callaerts, there is now no difference between the prior art and the instant claimed treatment basis.  
The fact pattern of Otsuka, where the required change in the compound claimed compared to alternate compounds in the prior art, is unrelated to a difference in recognized mechanism of action where the same nadolol compound was taught in the same COPD treatment in the instant prior art; and in addition, the disputed mechanism of action difference, is also explicitly taught by Callaerts.
Applicant alleges that the teaching, suggestion, motivation (TSM) rationale does not apply.  The Examiner disagrees; the instant rejection basis is considered closest to KSR type rationale, KSR Rationale (G): Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to 
An alternative substitution rationale (KSR Rationale (B): (B) Simple substitution of one known element for another to obtain predictable results) has also been set forth:
In an alternative obviousness embodiment, it is noted that Bond explicitly uses carvedilol, in chronic treatment, and names this compound as a β-adrenoceptor antagonist/inverse agonist at p. 9, lines 5-6.  Callaerts documents that nadolol shares the same mechanism of action, and Figure 2 C shows better mitigation of the airway hyperresponsiveness by nadolol than carvedilol.   Thus, there are these two inverse agonists among the compounds tested by Callaerts.  The skilled artisan would have found it obvious to utilize nadolol, an alternate inverse agonist that performs better in the mouse asthmatic model of Callaerts 
See MPEP 2144.06 (II), which indicates it is prima face obvious to substitute equivalents known for the same purpose:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, the prior art clearly teaches chronic treatment of COPD using carvedilol, a β-inverse agonist.  Based on Callaerts, nadolol is also known as a β-inverse agonist, and would have been obvious to substitute.  Based on better performance of nadolol than carvedilol in the Callaerts asthma study, the skilled artisan would have reasonably expected even better performance of nadolol in COPD than carvedilol.

Claims 11, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond (WO 02/24198 A1; 2002 Mar; cited in a prior Office action) in view of Callaerts-Vegh et al. (“Effects of acute and chronic administration of β-adrenoceptor ligands on airway function in a murine model of asthma”; 2004 Apr; PNAS; 101(14): 4948-4953; cited in a prior Office action); and Celli et al.; “Standards for the diagnosis and treatment of patients with COPD: a summary of the ATS/ERS  as applied to claims 11 & 14 above, and further in view of Duchin et al. (“Effects of nadolol β-blockade on blood pressure in hypertension”; 1980; Clin. Pharmacol. Ther.; 27(1): 57-63; cited in a prior Office action).
The teachings of Bond, Callaerts-Vegh and Celli are set forth above, together with reasons that the method of claims 11 & 14 are obvious.  
Additionally, the teachings of Callaerts-Vegh also compare asthma and treatment of CHF showing similar changes in the responsiveness to certain β-blockers that possess inverse agonist properties as a result of chronic treatment: It is noteworthy that similar time-dependent opposite effect has also been observed with certain β-blockers in the treatment of CHF.  Carvedilol and metoprolol, β-blockers recently approved for treatment of CHF, have been shown to possess inverse agonist properties in cardiac myocytes isolated from failing human hearts…  Thus, both in our murine model of asthma and in the treatment of patients with CHF, there appears to be acute detrimental effects of β-AR inverse agonists that convert to beneficial effects during chronic dosing (4952, top paragraph).  The take-home caution for the skilled artisan would have been that monitoring of cardiac function, especially during the acute phase of treatment, would be desirable to manage potential detrimental effects on both pulmonary and cardiac function.
Duchin teaches Nadolol, a nonselective beta adrenoceptor antagonist, was evaluated in 9 normal subjects with essential hypertension for ability to inhibit exercise-induced changes in double-product (systolic pressure X heart rate). Propranolol and placebo were included as positive and negative controls. The beta antagonists were min) of nadolol (r = 0.75. P < 0.001) obtained just before the next dose of nadolol. Statistically significant correlation was observed between the antihypertensive effect and the Cmin for nadolol (r = 0.45. P < 0.05).  Figure 1 shows dose- and time-dependent effects of relative potency of nadolol relative to propranolol.  Highest potencies occur at longest times.
Duchin establishes that nadolol has effects of reducing both systolic pressure and heart rate in subjects with exercise induced hypertension, and in patients with essential hypertension.  Because of the effect of this compound on both of these parameters, it would have been obvious, in addition to monitoring lung function, to also monitor blood pressure and heart rate when nadolol dose escalation is utilized for administration to a COPD subject.  The motivation would be to assure BP and heart rate are within safe parameters for the COPD patient being treated.

Applicant argues:
The claims as amended are non-obvious over Bond '198, Callaerts-Vegh et al. (2004) and Celli (2004) and further in view of Duchin et al. (1980) because no prima facie case of obviousness has been established with respect to this combination of references. 
In general, these rejections are respectfully traversed for the same reasons as stated above with respect to the rejections over Bond '198, Callaerts-Vegh et al. (2004) and Celli (2004), as Duchin et al. (1980), even if considered, would not overcome the deficiencies of this combination of references. 
Although Duchin et al. (1980) does disclose the administration of nadolol and does disclose the monitoring of heart rate and blood pressure to patients being administered nadolol, it only does so for patients being administered nadolol to treat cardiovascular conditions such as hypertension or angina pectoris. Duchin et al. (1980) does not disclose or suggest the administration of nadolol for the treatment of any disease or condition affecting the respiratory tract, including asthma or COPD. (This is in line with the conventional thinking at the time of the publication of Duchin et al. (1980), which was that beta-blockers, whether antagonists or inverse agonists, were contraindicated for conditions such as asthma or chronic obstructive pulmonary disease.) Therefore, Duchin et al. (1980) cannot remedy the deficiencies of Bond '198, Callaerts-Vegh et al. (2004) and Celli (2004). 
Duchin et al. (1980) provides no guidance to one of ordinary skill in the art with respect to how nadolol might be administered for the treatment of COPD. In fact, Duchin et al. (1980) does not even mention COPD. Additionally, Duchin et al. (1980), particularly because of its failure to even mention the possible use of nadolol to treat any respiratory tract disease, including either asthma or COPD, does not remedy the lack of incentive to combine the teachings of Bond '198 and Callaerts-Vegh et al. (2004) addressed above. Duchin et al. (1980), although it does mention monitoring of heart rate and blood pressure in patients receiving nadolol and undertaking exercise, provides no guidance with respect to such monitoring in patients with COPD, and does not provide any indication of how a physician or other treating professional would use the results of such monitoring to adjust the dosage of nadolol in patients with COPD. One of ordinary skill in the art would have no reason to consider that any adjustments to the dosage of nadolol that might be made based on the results of monitoring of heart rate and blood pressure in patients with cardiovascular conditions would be the same or even similar in patients with COPD. 

Therefore, inasmuch as Duchin et al. (1980) does not remedy the deficiencies of the other references being relied upon, no prima facie case of obviousness exists for these claims over this combination of references, and the Examiner is respectfully requested to withdraw these rejections. 

This is not persuasive.
Arguments presented above have been addressed above.
Duchin is not relied on for treatment of COPD with nadolol. This is clearly taught by Bond.  Duchin documents that heart rate and blood pressure change when nadolol is administered.  Thus, because nadolol affects these, in titrating a dose of nadolol for COPD therapy, it would have been obvious to monitor both heart rate and blood pressure during dose titration, to make sure the patient presents with levels within normal, safe range (since these are both typical measurements when a patient visits a doctor, this would provide little additional burden, and is typically routine anyways).  The skilled artisan would have known to reduce dosage, or slow titration rate, if detrimental effects occur to heart rate or blood pressure.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
The Examiner notes the rebuttal to alprenolol discussed above.  While alprenolol may be considered preferable, based on Figure 2 of Bond, when Figure 1 of Callaerts-Vegh is taken into account, the skilled artisan would find no interest in chronic therapy of COPD with alprenolol.  The rejection is based on nadolol, a nonpreferrable compound taught by Bond, but with the evidence of Callaerts-Vegh taken into consideration, nadolol would have become the most preferable β-inverse agonist in the therapy of COPD taught by Bond.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611